               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MULTIPLAN, INC., and PRIVATE                                        PLAINTIFFS/
HEALTHCARE SYSTEMS, INC.                                              COUNTER-
                                                                   DEFENDANTS

v.                                              CAUSE NO. 1:14CV315-LG-RHW

STEVEN W. HOLLAND, doing
business as Physical Therapy                                    DEFENDANT/
Clinic of Gulfport                                         COUNTERCLAIMANT

       MEMORANDUM OPINION AND ORDER GRANTING IN PART
       AND DENYING IN PART MOTION FOR DISALLOWANCE OF
        COSTS AND DENYING MOTION TO STRIKE RESPONSE
               AND ATTACHMENTS IN OPPOSITION

      BEFORE THE COURT are the [348] Motion for Disallowance of Costs and

the [358] Motion to Strike Response and Attachments filed by the plaintiffs/counter-

defendants, Multiplan, Inc. and Private Healthcare Systems, Inc. The parties have

fully briefed the Motions. After reviewing the submissions of the parties, the record

in this matter, and the applicable law, the Court finds that the Motion for

Disallowance of Costs should be granted in part and denied in part and that the

Motion to Strike should be denied. Holland’s recoverable costs are reduced to

$4710.90.

                                  BACKGROUND

       This lawsuit arose out of a dispute between Holland, a physical therapist,

and two preferred provider organizations (PPOs), PHCS and Multiplan. Holland

entered into a “PHCS Participating Professional Agreement” with PHCS, which had

an effective date of September 1, 2006. PHCS and Multiplan alleged that Holland
engaged in tortious interference with business relations by contacting their insurer

clients. Holland filed several claims against PHCS and Multiplan, asserting that

these entities failed to provide steerage, or direction, of patients to Holland’s

physical therapy clinic. This Court granted judgment as a matter of law, thus

dismissing the claims PHCS and Multiplan filed against Holland as well as most of

the claims Holland filed against PHCS and Multiplan. The Court conducted a jury

trial as to Holland’s only remaining claim for breach of contract. A jury found that

PHCS and Multiplan breached the Agreement by failing to provide patient direction

to Holland’s physical therapy clinic. Pursuant to the parties’ stipulation as to the

amount of contractual damages, this Court entered a [291] Judgment awarding

Holland $14,329.25. This Court granted judgment as a matter of law and set aside

the jury verdict. The Fifth Circuit reversed this Court’s decision and reinstated the

jury’s verdict. Holland filed a bill of costs seeking $9420.21 in costs. PHCS and

Multiplan filed the present [348] Motion asking the Court to disallow the costs

sought by Holland. They also filed a [358] Motion asking the Court to strike

Holland’s response and supporting exhibits as untimely.

                                    DISCUSSION

I. MOTION TO STRIKE RESPONSE AND ACCOMPANYING EXHIBITS

      PHCS and Multiplan ask the Courts to strike Holland’s response to their

Motion for Disallowance of Costs as well as exhibits filed in support of Holland’s

response. PHCS and Multiplan filed their Motion for Disallowance of Costs on

October 10, 2019. Under this Court’s Local Rules, Holland’s response and exhibits



                                           -2-
were due fourteen days later, on October 24, 2019. See Uniform Local Rule 7(b)(4).

Holland’s [354] Response was filed nineteen minutes late, at 12:19 a.m. on October

25, 2019. Holland’s exhibits were filed ten hours late, at 10:00 a.m. on October 25,

2019. The Court is interested in reaching the merits of this dispute and will not

strike these pleadings on a technicality, particularly where the response and

exhibits were filed at a time so near the deadline. As a result, the Motion to Strike

filed by PHCS and Multiplan is denied.

II. MOTION FOR DISALLOWANCE OF COSTS

      Holland seeks the following costs: $936 for fees of the clerk; $4185 for fees for

service of summons and subpoenas; $3659.99 for fees for printed or electronically

recorded transcripts necessarily obtained for use in the case; $307.09 for fees for

disbursements for printing; $238.32 for fees for exemplification and the costs of

making copies of any materials where the copies are necessarily obtained for use in

the case; and $93.31 for other costs.

      Generally, a prevailing party should be allowed to recover its costs. Fed. R.

Civ. P. 54(d)(1). Recoverable costs generally include: (1) fees of the clerk and

marshal; (2) fees for printed or electronically recorded transcripts; (3) fees and

disbursements for printing and witnesses; (4) fees for exemplification and the costs

of making copies; (5) docket fees; and (6) compensation of court appointed experts,

interpreters, and costs of special interpretation services. 28 U.S.C. § 1920.




                                          -3-
         A. Fees of the Clerk

         Holland seeks to recover the following fees, which he characterizes as fees of

the clerk: Fifth Circuit filing fee $505, two pro hac vice fees totaling $200, and the

Fifth Circuit admission fee for one of Holland’s attorneys, Jack Gordon. (Holland’s

Resp., at 3, ECF No. 354.) Pro hac vice fees are not properly taxable as costs.

Mosley v. Geico Ins. Co., No. 3:13CV161-LG-JCG, 2015 WL 12942082, at *2 (S.D.

Miss. Mar. 17, 2015) (citing 28 U.S.C. § 1920; Smith v. Fresh Cut Floral & Catering,

Inc., No. 3:07-cv-661-WHB-LRA, 2008 WL 4539630, at *2 (S.D. Miss. Oct. 7, 2008)).

Similarly, appellate court admission fees are not included in the costs on appeal

taxable in the district court. See Fed. R. App. P. 39(e). However, the fee for filing a

notice of appeal is recoverable. See id. Therefore, Holland’s request for fees of the

clerk is reduced to $505.

         B. Fees for Service of Summons and Subpoenas

         The Fifth Circuit has held that the costs of a private process server are not

recoverable under Section 1920, absent exceptional circumstances. Marmillion v.

Am. Int’l Ins. Co., 381 F. App’x 421, 431 (5th Cir. 2010). Holland has not

demonstrated that exceptional circumstances exist that warrant an award of

private process server costs. As a result, Holland is not entitled to recover these

costs.

         C. Fees for Printed or Electronically Recorded Transcripts
         Necessarily Obtained for Use in the Case

         “A deposition is necessarily obtained for use in the case ‘[i]f, at the time the

deposition was taken, a deposition could reasonably be expected to be used for trial

                                             -4-
preparation, rather than merely for discovery.’” Marmillion, 381 F. App’x at 429

(quoting Fogleman v. ARAMCO, 920 F.2d 278, 285 (5th Cir. 1991)). PHCS and

Multiplan argue that Holland’s request for reimbursement of transcript fees should

be denied because Holland provided insufficient itemization and documentation to

show that the transcripts were necessary for use at trial. Holland provided receipts

along with his response. These receipts show that the depositions were necessary

for use at trial. As a result, Holland is entitled to recover the $3659.99 in transcript

costs he seeks.

      D. Fees and Disbursements for Printing

      PHCS and Multiplan argue that Holland did not provide sufficient

documentation and itemization to support his request to recover $307.09 for fees

and disbursements for printing. Holland corrected this deficiency when he filed his

response and supporting exhibits. Therefore, Holland is entitled to recover $307.09

for printing costs.

      E. Fees for Exemplification and the Costs of Making Copies of Any
      Materials Where the Copies are Necessarily Obtained for Use in the
      Case

      The Court finds that Holland’s request for $238.82 in copying costs is

reasonable and recoverable, particularly considering the protracted nature of this

litigation. The objections of PHCS and Multiplan are overruled to this extent.

      F. Other Costs

      Holland’s request for binding costs and PACER fees are denied, because these

costs and fees are not recoverable under 28 U.S.C. § 1920. See U.S. ex rel. Long v.



                                          -5-
GSDMIdea City, L.L.C., 807 F.3d 125, 133 (5th Cir. 2015); Kmart Corp. v. Kroger

Co., No. 1:11cv103-GHD-DAS, 2014 WL 3699998, at *8 (N.D. Miss. July 24, 2014).

                                   CONCLUSION

      For the foregoing reasons, Holland is entitled to recover the following costs:

$505 for fees of the clerk; $3659.99 for fees for printed or electronically recorded

transcripts necessarily obtained for use in the case; $307.09 for fees and

disbursements for printing; and $238.82 for fees for exemplification and the costs of

making copies of any materials where the copies are necessarily obtained for use in

the case. These costs total $4710.90.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [348] Motion

for Disallowance of Costs is GRANTED to the extent that Holland’s recoverable

costs are reduced to $4710.90 and DENIED in all other respects.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the Clerk of Court

is directed to tax costs against Multiplan, Inc. and Private Healthcare Systems,

Inc., in the amount of $4710.90.

      IT IS, FURTHER, ORDERED AND ADJUDGED that [358] Motion to

Strike Response and Attachment filed by the plaintiffs/counter-defendants,

Multiplan, Inc. and Private Healthcare Systems, Inc., is DENIED.

      SO ORDERED AND ADJUDGED this the 6th day of March, 2020.

                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                           -6-
